

Exhibit 10.1


                            


AGREEMENT AND PLAN OF MERGER
by and among
THE ANDERSONS, INC.,
THE ANDERSONS ETHANOL LLC,
MARATHON RENEWABLE FUELS CORP.,
THE ANDERSONS ALBION ETHANOL LLC,
THE ANDERSONS CLYMERS ETHANOL LLC,
THE ANDERSONS MARATHON ETHANOL LLC,
THE ANDERSONS DENISON ETHANOL LLC
And
THE ANDERSONS MARATHON HOLDINGS LLC


October 1, 2019
The exhibits of this agreement have been excluded from exhibit 10.1 as they are
both not material and competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------

This document is not intended to create nor will it be deemed to create
a legally binding or enforceable offer or agreement of any type or nature,
unless and until agreed to and executed by all parties.


    

--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
Page
Article I MERGER
 
 
 
 
1.01
Mergers
2
1.02
Effects of the Merger
2
1.03
Closing
3
1.04
The Closing Transactions
3
1.05
Taking of Further Action
5
 
 
 
Article II CONDITIONS TO CLOSING
 
 
 
 
2.01
Conditions to Closing
5
 
 
 
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE MERGING ENTITIES
 
 
 
 
3.01
Organization and Limited Liability Company Power
6
3.02
Authorization; No Breach; Valid and Binding Agreement
6
3.04
Equity
7
3.05
Absence of Certain Developments
7
3.06
Litigation
7
3.07
Governmental Consent
8
 
 
 
Article IV REPRESENTATIONS AND WARRANTIES OF ANDE AND MARATHON
 
 
 
 
4.02
Organization and Corporate Power
8
4.03
Authorization; No Breach; Valid and Binding Agreement
8
 
 
 
Article V REPRESENTATIONS AND WARRANTIES OF ANDE WITH RESPECT TO TADE
 
 
 
 
5.01
Organization
9
5.02
Authority; Binding Agreement
9



i

--------------------------------------------------------------------------------




5.03
Equity
10
5.04
No Conflict
10
5.05
Consents
10
5.06
Absense of Certain Changes or Events
10
5.07
Title, Condition and Sufficiency of Assets
10
5.08
Litigation
11
5.09
Compliance with Laws; Permits
11
5.10
Environmental Matters
11
5.11
Taxes
12
 
 
 
Article VI TERMINATION AND OTHER COVENANTS
 
 
 
 
6.01
Termination
12
6.02
Effect of Termination
13
6.03
Survival of Representations, Warranties, Covenants, Agreements and Other
Provisions
13
6.04
Tax Matters
13
6.05
Further Assurances
14
6.06
Regulatory Filings; Consents
14
 
 
 
Article VII SURVIVAL AND INDEMNIFICATION
 
 
 
 
7.01
Survival
13
7.02
Indemnification by ANDE
13
7.03
Survival of Indemnification.
13
7.04
Materiality
13
 
 
 
Article VIII DEFINITIONS
 
 
 
 
8.01
Definitions
15
8.02
Other Definitional Provisions
17
 
 
 
Article IX MISCELLANEOUS
 
 
 
 
9.01
Press Releases and Communications
18
9.02
Expenses
18
9.03
Notices
18
9.04
Assignment
19
9.05
Severability
19



ii

--------------------------------------------------------------------------------




9.06
Amendment and Waiver
19
9.07
Complete Agreement
19
9.08
Waiver of Trial by Jury
20
9.09
Delivery
20
9.10
Counterparts
20
9.11
Governing Law
20
9.12
Consent to Jurisdiction
20





iii

--------------------------------------------------------------------------------








EXHIBITS
Exhibit A    TABLE OF MERGING ENTITY UNITS AND VALUATIONS
Exhibit B    LIMITED LIABILITY COMPANY AGREEMENT
Exhibit C
GRAIN PROCUREMENT, DISTILLERS’ GRAINS MARKETING AND CONSULTING SERVICES
AGREEMENT

Exhibit D    ETHANOL MARKETING AGREEMENT
Exhibit E    CORN OIL MARKETING AND RISK MANAGEMENT SERVICES AGREEMENT




iv

--------------------------------------------------------------------------------





AGREEMENT AND PLAN OF MERGER


THIS AGREEMENT AND PLAN OF MERGER (this "Agreement"), dated as of October 1,
2019, is made by and among The Andersons, Inc., an Ohio corporation (“ANDE"),
The Andersons Ethanol LLC, an Ohio limited liability company, Marathon Renewable
Fuels Corporation, a Delaware corporation (“Marathon”), The Andersons Albion
Ethanol LLC, an Ohio limited liability company (“TAAE”), The Andersons Clymers
Ethanol LLC, an Ohio limited liability company (“TACE”), The Andersons Marathon
Ethanol LLC, a Delaware limited liability company (“TAME”), The Andersons
Denison Ethanol LLC, a Delaware limited liability company (“TADE”), and The
Andersons Marathon Holdings LLC, a Delaware limited liability company (the
“Surviving Company”). TAAE, TACE, TAME, TADE and Surviving Company are sometimes
individually called a “Merging Entity” and collectively called, the “Merging
Entities”. Each of the Merging Entities, ANDE, and Marathon shall be
collectively referred to herein as the “Parties” and individually as a “Party”.
Capitalized terms used and not otherwise defined herein have the meanings set
forth in Article VIII below.
WHEREAS, ANDE owns 100% of the issued and outstanding limited liability company
units of The Andersons Ethanol LLC; and
WHEREAS: (a) ANDE and Marathon own, in aggregate, 100% of the issued and
outstanding limited liability company units of TAAE, TACE and TAME; (b) The
Andersons Ethanol LLC and Marathon own, in aggregate 100% of the issued and
outstanding limited liability company units of Surviving Company; and (c) ANDE
owns 100% of the issued and outstanding limited liability company units of TADE,
in such specific amounts as set forth in Exhibit A hereto;
WHEREAS, the respective board of directors or board of managers, as applicable,
of ANDE, The Andersons Ethanol LLC, Marathon, TAAE, TACE, TAME, TADE and
Surviving Company have, on the terms and subject to the conditions set forth in
this Agreement: (i) unanimously determined that it is fair to, and in the best
interest of, their respective companies for: TAAE to merge with and into
Surviving Company, with Surviving Company surviving the merger; TACE to merge
with and into Surviving Company, with Surviving Company surviving the merger;
TADE to merge with and into Surviving Company, with Surviving Company surviving
the merger; and TAME to merge with and into Surviving Company, with Surviving
Company surviving the merger (each such merger being called a “Merger”, and
collectively, the “Mergers”); and (ii) authorized and approved this Agreement,
the Mergers and the consummation of the transactions contemplated hereby;
WHEREAS, in accordance with Section 18-209 of the Delaware limited liability
company act (the "DLLCA") and Section 1705.36 of the Ohio limited liability
company act (the “OLLCA”) and the respective Operating Agreements of the Merging
Entities, ANDE and Marathon, comprising all the unitholders of the Merging
Entities, have executed written consents adopting this Agreement and authorizing
and approving the Mergers.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


    1

--------------------------------------------------------------------------------




Article I
MERGER
1.01    The Mergers. At the Effective Time, subject to and upon the terms and
conditions set forth in this Agreement and the applicable provisions of the
DLLCA, OLLCA and the operating agreements of the Merging Entities:
(i)    TAAE shall be merged with and into Surviving Company, the separate
limited liability company existence of TAAE shall cease, and Surviving Company
shall continue as the surviving company of the Merger;
(ii)    TACE shall be merged with and into Surviving Company, the separate
limited liability company existence of TACE shall cease, and Surviving Company
shall continue as the surviving company of the Merger; and
(iii)    TAME shall be merged with and into Surviving Company, the separate
limited liability company existence of TAME shall cease, and Surviving Company
shall continue as the surviving company; and
(iv)    TADE shall be merged with and into Surviving Company, the separate
limited liability company existence of TADE shall cease, and Surviving Company
shall continue as the surviving company.
Each Merger shall be effective at such time as its respective Certificate of
Merger is duly filed with and accepted for record by the Secretaries of State of
the States of Delaware and Ohio or such later time as the parties may specify in
the Certificates of Merger, it being the expectation of the parties that the
Mergers will be effective seriatim on or about the same date (the "Effective
Time").
1.02    Effects of the Mergers. At the Effective Time, by virtue of each of the
Mergers and without any further action by any other Person:
(a)    all the properties, rights, privileges, powers and franchises of each of
TAAE, TACE, TADE and TAME shall vest in the Surviving Company and all debts,
liabilities, obligations and duties of each of TAAE, TACE, TADE and TAME shall
become debts, liabilities, obligations and duties of the Surviving Company;
(b)    the certificate of formation of Surviving Company, as in effect
immediately prior to the Effective Time, shall be the certificate of formation
of the Surviving Company as of the Effective Time;
(c)    the Surviving Company shall be a manager managed limited liability
company whose operating agreement shall be in the form attached hereto as
Exhibit B as of the Effective Time;
(d)    ANDE and Marathon, as the partners in TAAE, TACE, TADE and TAME, shall
receive in consideration of the Mergers, limited liability company units in the
Surviving Company (the “Merger Consideration”), as set forth in Exhibit A
(provided that ANDE hereby designates such units to be


    2

--------------------------------------------------------------------------------




issued to The Andersons Ethanol LLC, as its designee), and their limited
liability company units in the Merging Entities will be automatically cancelled
and retired, and shall cease to exist, and each such holder of partnership
interests shall thereafter cease to have any rights relating thereto, other than
the right to receive the Merger Consideration applicable thereto;
(e)    the Parties intend for the Mergers to be treated for U.S. federal income
tax purposes as follows, and agree to report it in a manner consistent with such
treatment: (i) as mergers, undertaken by TAAE, TACE and TAME, in the
“assets-over form” pursuant to Treasury Regulations Section 1.708-1(c)(3)(i)
under which the partnership having assets with the greatest fair market value
(net of liabilities) is considered to be the surviving partnership for tax
purposes, whereby TACE and TAME: (A) contribute all their assets and liabilities
to TAAE, in exchange for TAAE limited liability company units, and (B)
immediately thereafter distribute the TAAE limited liability company units to
TACE and TAME members in liquidation of TACE and TAME; and (ii) as a Code
Section 721 transaction undertaken by ANDE (as owner for federal income tax
purposes of TADE) to TAAE by which TADE contributes all of its assets and
liabilities to TAAE in exchange for TAAE limited liability company units.;
(f)    Immediately following the Merger and the other transactions set forth in
this Section 1.02, 100% of the issued and outstanding limited liability company
units of Surviving Company will be owned 50.1% by The Andersons Ethanol LLC, and
49.9 % by Marathon; and
(g)    the Grain Procurement, Distillers’ Grains Marketing and Consulting
Services Agreement, Ethanol Marketing Agreement, and Corn Oil Marketing
Agreement (the “Service Agreements”) attached hereto as Exhibits C, D, and E,
respectively, shall be entered into between ANDE, as the service provider under
each agreement, and the Surviving Company.
1.03 Closing. The closing of the transactions contemplated by this Agreement
(the "Closing") shall take place via the electronic exchange of documents and
signature pages on the third business day following full satisfaction or waiver
of all of the closing conditions set forth in Article II hereof (other than
those to be satisfied at the Closing, but subject to the satisfaction or waiver
of those conditions at the Closing) or on such other date as is mutually agreed
upon by the Parties. The date and time of the Closing are referred to herein as
the "Closing Date." The Closing shall be deemed to be effective as of 10:00
a.m., Eastern Time, on the Closing Date.
1.04    The Closing Transactions. Subject to the terms and conditions set forth
in this Agreement, the parties hereto shall consummate the following
transactions on the Closing Date:
(a)    Within 90 days following the Closing Date, ANDE shall deliver the amount
set forth in Exhibit A attached hereto (the “Capital Contribution”) to the
Surviving Company in immediately available funds adjusted to reflect the Closing
Balance Sheet and the, Adjusted Working Capital and CIP Statement calculated and
prepared as set forth in Section 1.04(b);
(b) Within 90 days following the Closing Date, ANDE will prepare, or cause to be
prepared, and deliver to Marathon an unaudited Closing Date balance sheet (the
“Closing Balance Sheet”) along with all supporting schedules and computations
and calculation of Adjusted Working Capital and Adjusted CIP (the “Adjusted
Working Capital and CIP Statement”). The Closing Balance Sheet


    3

--------------------------------------------------------------------------------




shall be prepared in accordance with GAAP applied on a basis consistent with its
application in the preparation of the unaudited financial statements used to
determine the Capital Contribution, except as otherwise required pursuant to
this Agreement, while the Adjusted Working Capital and CIP Statement shall be
calculated in accordance with Section 1.04(c).
(c)    Upon receipt from ANDE, Marathon shall have 15 days to review the
Adjusted Working Capital and CIP Statement (the “Review Period”). At all times
during the Review Period, ANDE shall make information and personnel reasonably
available to Marathon to provide information and answer questions regarding the
computation of the Closing Date Balance Sheet and Adjusted Working Capital and
Adjusted CIP. If Marathon disagrees with ANDE's computation of Adjusted Working
Capital and Adjusted CIP, Marathon may, on or prior to the last day of the
Review Period, deliver a notice to ANDE (the “Notice of Objection”), which sets
forth its objections to ANDE’s calculation of Adjusted Working Capital and
Adjusted CIP; provided that the Notice of Objection shall include only
objections based on (i) non-compliance with the standards set forth in
Section 8.01 for the determination of Adjusted Working Capital and Adjusted CIP,
and (ii) mathematical errors in the computation thereof. Any Notice of Objection
shall specify those items or amounts with which Marathon disagrees, together
with a reasonably detailed written explanation of the reasons for disagreement
with each such item or amount, and shall set forth Marathon's calculation of
Adjusted Working Capital and Adjusted CIP based on such objections to the extent
that Marathon can based on ANDE’s computations. To the extent not set forth in
the Notice of Objection, Marathon shall be deemed to have agreed with ANDE’s
calculation of all other items and amounts contained in the Adjusted Working
Capital and CIP Statement.
(d)    Unless Marathon delivers the Notice of Objection to ANDE within the
Review Period, Marathon shall be deemed to have accepted ANDE's calculation of
Adjusted Working Capital and Adjusted CIP and the Adjusted Working Capital and
CIP Statement shall be final, conclusive and binding. If Marathon delivers the
Notice of Objection to ANDE within the Review Period, Marathon and ANDE shall,
during the 30 days following such delivery or any mutually agreed extension
thereof, use commercially reasonable efforts to reach agreement on the disputed
items and amounts in order to determine the amount of Adjusted Working Capital
and Adjusted CIP. If, at the end of such period or any mutually agreed extension
thereof, Marathon and ANDE are unable to resolve their disagreements, they shall
jointly retain and refer their disagreements to an independent accounting firm
of national reputation selected by Marathon’s and ANDE’s respective independent
certified public accountants (the “Independent Expert”). The parties shall
instruct the Independent Expert promptly to review Sections 1.04(b), 1.04(c),
and 8.01 and to determine solely with respect to the disputed items and amounts
so submitted whether and to what extent, if any, the Adjusted Working Capital or
Adjusted CIP set forth in the Adjusted Working Capital and CIP Statement
requires correction. The Independent Expert shall base its determination solely
on written submissions by ANDE and Marathon and not on an independent review.
ANDE and Marathon shall make available to the Independent Expert all relevant
books and records and other items reasonably requested by the Independent
Expert. The parties shall request that the Independent Expert deliver to ANDE
and Marathon, as promptly as practicable but


    4

--------------------------------------------------------------------------------




in no event later than 45 days after its retention, a report which sets forth
its resolution of the disputed items and amounts and its calculation of Adjusted
Working Capital and Adjusted CIP; provided that in no event shall the Adjusted
Working Capital and Adjusted CIP as determined by the Independent Expert be
outside the range of ANDE's calculation of Adjusted Working Capital and Adjusted
CIP set forth in the Adjusted Working Capital and CIP Statement and Marathon's
calculation of the Adjusted Working Capital and Adjusted CIP set forth in the
Notice of Objection. The decision of the Independent Expert shall be final,
conclusive and binding on the parties. The costs and expenses of the Independent
Expert shall be allocated between the parties based upon the percentage of
ownership in the Surviving Entity. Each Party agrees to execute, if requested by
the Independent Expert, a reasonable engagement letter, including customary
indemnities in favor of the Independent Expert.
(e)    ANDE, Marathon and the Merging Entities, as applicable, shall make such
other deliveries as are required by Article II hereof.
1.05    Taking of Further Action. If, at any time after the Effective Time, any
further action is necessary or desirable to carry out the purposes of this
Agreement and to vest the Surviving Company with full right, title and
possession to all assets, property, rights, privileges, powers and franchises of
TAAE, TACE, TAME and TADE, the Surviving Company is fully authorized in their
respective names to take, and will take, all such lawful and necessary or
desirable action, so long as such action is not inconsistent with this
Agreement.
ARTICLE II    
CONDITIONS TO CLOSING
2.01    Conditions to Closing. The obligations of the parties to consummate the
transactions contemplated by this Agreement are subject to the satisfaction (or
waiver by the Parties in writing) of the following conditions as of the Closing
Date:
(a)    Representations and Warranties. The representations and warranties of
ANDE, Marathon, TAAE, TACE, TADE, TAME and the Surviving Company set forth in
Article III, IV and V of this Agreement, will be true and correct at the Closing
(other than such representations and warranties that expressly speak only as of
a specific date or time, which will be true and correct as of such specified
date or time), except where the failure of such representations and warranties
to be true and correct at such time has not, individually or in the aggregate,
had a Material Adverse Effect on a Party’s operations or financial performance.
(b)    Performance of Covenants and Obligations. The parties shall have
performed in all material respects with covenants, obligations and agreements
required to be performed by each of them under this Agreement at or prior to the
Closing.
(c)    No Injunctions or Restraints. No Claim shall be pending by or before any
Governmental Authority of competent jurisdiction wherein an unfavorable
injunction, decision, ruling, judgment, decree or order would prohibit the
performance of this Agreement or the consummation of any


    5

--------------------------------------------------------------------------------




of the transactions contemplated hereby, declare unlawful the transactions
contemplated by this Agreement or cause such transactions to be rescinded
following consummation.
(d)    Annual Financial Statements. TADE shall have delivered to Marathon, no
later than five Business Days prior to the Closing Date (i) unaudited
consolidated balance sheets of TADE as of December 31, 2018 and (ii) unaudited
statements of operations, cash flows and equityholders' equity of TADE for the
year ended December 31, 2018, in each case, reported on by its independent
auditors (without a "going concern" or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements have been prepared in
accordance with GAAP, consistently applied throughout the periods indicated, and
present fairly in all material respects the consolidated financial condition and
results of operations, in each case, of the applicable company and any
subsidiaries (taken as a whole) as of the dates and for the periods referred to
therein.
(e)    Interim Financial Statements. TADE shall have delivered to Marathon no
later than five Business Days prior to the Closing Date (i) unaudited
consolidated balance sheets of TADE as of March 31, 2019, (ii) unaudited
consolidated statements of operations and cash flows of TADE for the three-month
period ended March 31, 2019.
(f)    Unitholder Consents. ANDE and Marathon shall have delivered to the
Surviving Company their respective unitholder consents as equity unitholders in
TAAE, TACE, TAME, TADE (ANDE only) and Surviving Company to the Mergers, which
unitholder consents remain in effect as of the Closing.
ARTICLE III    
REPRESENTATIONS AND WARRANTIES OF THE MERGING ENTITIES
Except as set forth in the schedules accompanying this Agreement (each a
"Schedule" and, collectively, the "Disclosure Schedules"), in which capitalized
terms used and not otherwise defined have the meanings given to them in this
Agreement, and each section of which shall be deemed to incorporate by reference
all information disclosed in any other section of the Disclosure Schedules if it
is readily apparent on its face based on a plain reading of such information
that such disclosure is applicable to such other section of the Disclosure
Schedules, each Merging Entity, excluding TADE, hereby represents and warrants
as to itself to each other, ANDE and Marathon as of the date hereof and as of
the Closing that:
3.01    Organization and Limited Liability Company Power. It is a limited
liability company duly organized, validly existing and in good standing under
the laws of the state of its organization, it has all requisite company power
and authority and all authorizations, licenses and permits necessary to own and
operate its properties and assets, to carry on its businesses as now conducted
and to execute and deliver this Agreement and carry out the transactions
contemplated hereby (including the Mergers), and it is qualified or licensed to
do business in every jurisdiction in which its ownership of property or conduct
of business requires it to qualify or be licensed, except where the failure to
hold such power, authority, authorizations, licenses and permits would not
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect.
3.02 Authorization; No Breach; Valid and Binding Agreement. The execution,
delivery and performance of this Agreement and all of the other agreements and
instruments contemplated hereby to which it is a party and the consummation of
the transactions contemplated hereby or thereby (including the


    6

--------------------------------------------------------------------------------




Mergers) have been duly and validly authorized by all requisite limited
liability company action, and no other act or proceeding (corporate or
otherwise) on its part is necessary to authorize the execution, delivery or
performance of this Agreement, the other agreements contemplated hereby or the
consummation of the transactions contemplated hereby or thereby (including the
Mergers), other than the unitholder consents and the filing of the Certificates
of Merger as required by the DLLCA and OLLCA. The execution, delivery and
performance by a Merging Entity of this Agreement and the other agreements and
instruments contemplated hereby to which it is a party, and the consummation of
the transactions contemplated hereby and thereby: (a) do not and will not
conflict with or result in any breach of, constitute a default under, or result
in a violation of the provisions of its certificate or articles of incorporation
or formation, bylaws or operating agreements (or equivalent organizational
documents), (b) do not and will not conflict with or result in any breach of,
constitute a default under, result in a violation of, result in the creation of
any Lien upon any of its assets, or require any authorization, consent,
approval, exemption or other action by or notice to any court or other
Governmental Authority under, any contract to which it is bound, or any law,
statute, rule or regulation or order, judgment or decree to which it is subject.
This Agreement and each of the other agreements and instruments contemplated
hereby to which it is a party and that is required by the terms of this
Agreement to be executed on or before the date hereof, has been duly executed
and delivered by it and, assuming that this Agreement and each of these other
agreements and instruments has been duly executed, authorized and delivered by
the other parties hereto, this Agreement and each of these other agreements and
instruments constitutes its valid and binding obligation, enforceable in
accordance with its terms, except as enforceability may be limited by bankruptcy
laws, other similar laws affecting creditors' rights and general principles of
equity affecting the availability of specific performance and other equitable
remedies.
3.04 Equity. All of its issued and outstanding limited liability company units
are set forth in Exhibit A, together with the record owner thereof. All such
limited liability company units have been duly authorized and are validly
issued, fully paid and nonassessable, and are not subject to, and were not
issued in violation of, any preemptive rights or rights of first refusal. It has
no other equity securities authorized, issued or outstanding, and there are no
agreements, options, warrants or other rights or arrangements existing or
outstanding which provide for the sale or issuance of any of the foregoing. It
has no outstanding: (i) units, membership interests or other equity interests or
voting securities of the Company, (ii) securities convertible or exchangeable
into units, membership interests or other equity interests or voting securities,
(iii) options, warrants, purchase rights, subscription rights, preemptive
rights, conversion rights, exchange rights, calls, puts, rights of first refusal
or other contracts, agreements or obligations (contingent or otherwise) that
could require it to issue, sell or otherwise cause to become outstanding or to
acquire, repurchase, retire or redeem any equity securities or interests, or
(iv) stock appreciation, unit appreciation, equity appreciation, phantom
stock/unit, profit participation, unit or equity-based awards, or similar
rights. It has issued no outstanding bonds, debentures, notes or other
Indebtedness having the right to vote (or convertible into, or exchangeable for,
securities having the right to vote) on any matters on which a limited liability
company unitholder may vote.
3.05 Absence of Certain Developments. Since December 31, 2018, there has
occurred no event, change, circumstance, occurrence, fact, condition, effect or
development that has had a Material Adverse Effect on any Merging Entity.
3.06 Litigation. There are no Claims (and, during the three year period
preceding the date of this Agreement, there have not been any Claims) pending
or, to the Merging Entity’s knowledge, threatened against the Merging Entity
(including, in each case, any Claims with respect to the transactions
contemplated


    7

--------------------------------------------------------------------------------




hereby or in which it is sought to restrain or prohibit or to obtain damages or
other relief in connection with the transactions contemplated hereby), at law or
in equity, or before or by any Governmental Authority or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, in each case which if determined adversely
to the Merging Entity would reasonably be expected to be material to Merging
Entity.
3.07 Governmental Consent. Except (a) as required under the HSR Act or as set
forth in Schedule 3.06, and (b) for the filing of Certificates of Merger in
connection with the Mergers, no material Permit of, or declaration to or filing
with, any Governmental Authority or regulatory authority is required in
connection with any of the execution, delivery or performance of this Agreement
by a Merging Entity or the consummation by the Merging Entity of any other
transaction contemplated hereby.
REPRESENTATIONS AND WARRANTIES OF ANDE AND MARATHON
ANDE and Marathon each hereby represents and warrants to the other as of the
date hereof, and as of the Closing that:
4.02    Organization and Corporate Power. It is a corporation duly organized,
validly existing and in good standing under the laws of the state of its
organization, it has all requisite company power and authority and all
authorizations, licenses and permits necessary to own and operate its properties
and assets, to carry on its businesses as now conducted and to execute and
deliver this Agreement and carry out the transactions contemplated hereby
(including approval of the Mergers), and it is qualified or licensed to do
business in every jurisdiction in which its ownership of property or conduct of
business requires it to qualify or be licensed, except where the failure to hold
such power, authority, authorizations, licenses and permits would not reasonably
be expected to result, individually or in the aggregate, in a material adverse
effect upon its operation or financial performance, taken as a whole.
4.03 Authorization; No Breach; Valid and Binding Agreement. The execution,
delivery and performance of this Agreement and all of the other agreements and
instruments contemplated hereby to which it is a party and the consummation of
the transactions contemplated hereby or thereby have been duly and validly
authorized by all requisite corporate action, and no other act or proceeding
(corporate or otherwise) on its part is necessary to authorize the execution,
delivery or performance of this Agreement, the other agreements contemplated
hereby or the consummation of the transactions contemplated hereby or thereby
(including the Mergers), the filing of the Certificates of Merger as required by
the DLLCA and OLLCA. The execution, delivery and performance by it of this
Agreement and the other agreements and instruments contemplated hereby to which
each is a party, and the consummation of the transactions contemplated hereby
and thereby (including the Mergers): (a) do not and will not conflict with or
result in any breach of, constitute a default under, or result in a violation of
the provisions of its certificate or articles of incorporation or formation,
bylaws or operating agreements (or equivalent organizational documents), (b) do
not and will not conflict with or result in any breach of, constitute a default
under, result in a violation of, result in the creation of any Lien upon any of
its assets, or require any authorization, consent, approval, exemption or other
action by or notice to any court or other Governmental Authority under, any
Contract to which it is bound, or any law, statute, rule or regulation or order,
judgment or decree to which it is subject. This Agreement and each of the other
agreements and instruments contemplated hereby to which it is a party and that
is required by the terms of this Agreement to be executed on or before the date
hereof, has been duly executed and delivered by it and, assuming that this
Agreement and each of these other agreements and instruments


    8

--------------------------------------------------------------------------------




has been duly executed, authorized and delivered by the other parties hereto,
this Agreement and each of these other agreements and instruments constitutes
its valid and binding obligation, enforceable in accordance with its terms,
except as enforceability may be limited by bankruptcy laws, other similar laws
affecting creditors' rights and general principles of equity affecting the
availability of specific performance and other equitable remedies.
ARTICLE IV    
REPRESENTATIONS AND WARRANTIES OF ANDE WITH RESPECT TO TADE


ANDE hereby represents and warrants to Marathon as of the date hereof, and as of
the Closing that, with respect to TADE:
5.01    Organization. TADE is a limited liability company duly organized,
validly existing and in good standing under the laws of the state of Delaware,
it has all requisite company power and authority and all authorizations,
licenses and permits necessary to own and operate its properties and assets, to
carry on its businesses as now conducted and to execute and deliver this
Agreement and carry out the transactions contemplated hereby (including the
Mergers), and it is qualified or licensed to do business in every jurisdiction
in which its ownership of property or conduct of business requires it to qualify
or be licensed, except where the failure to hold such power, authority,
authorizations, licenses and permits would not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect.
5.02 Authorization; No Breach; Valid and Binding Agreement. The execution,
delivery and performance of this Agreement and all of the other agreements and
instruments contemplated hereby to which TADE is a party and the consummation of
the transactions contemplated hereby or thereby (including the Mergers) have
been duly and validly authorized by all requisite limited liability company
action, and no other act or proceeding (corporate or otherwise) on its part is
necessary to authorize the execution, delivery or performance of this Agreement,
the other agreements contemplated hereby or the consummation of the transactions
contemplated hereby or thereby (including the Mergers), other than the
unitholder consents and the filing of the Certificates of Merger as required by
the DLLCA and OLLCA. The execution, delivery and performance by TADE of this
Agreement and the other agreements and instruments contemplated hereby to which
it is a party, and the consummation of the transactions contemplated hereby and
thereby: (a) do not and will not conflict with or result in any breach of,
constitute a default under, or result in a violation of the provisions of its
certificate of formation or operating agreement, (b) do not and will not
conflict with or result in any breach of, constitute a default under, result in
a violation of, result in the creation of any Lien upon any of its assets, or
require any authorization, consent, approval, exemption or other action by or
notice to any court or other Governmental Authority under, any contract to which
it is bound, or any law, statute, rule or regulation or order, judgment or
decree to which it is subject. This Agreement and each of the other agreements
and instruments contemplated hereby to which it is a party and that is required
by the terms of this Agreement to be executed on or before the date hereof, has
been duly executed and delivered by it and, assuming that this Agreement and
each of these other agreements and instruments has been duly executed,
authorized and delivered by the other parties hereto, this Agreement and each of
these other agreements and instruments constitutes its valid and binding
obligation, enforceable in accordance with its terms, except as enforceability
may be limited by bankruptcy laws, other similar laws affecting creditors'
rights and general principles of equity affecting the availability of specific
performance and other equitable remedies.


    9

--------------------------------------------------------------------------------




5.03    Equity. All of TADE’s issued and outstanding limited liability company
units are set forth in Exhibit A, together with the record owner thereof. All
such limited liability company units have been duly authorized and are validly
issued, fully paid and nonassessable, and are not subject to, and were not
issued in violation of, any preemptive rights or rights of first refusal. TADE
has no other equity securities authorized, issued or outstanding, and there are
no agreements, options, warrants or other rights or arrangements existing or
outstanding which provide for the sale or issuance of any of the foregoing. TADE
has no outstanding: (i) units, membership interests or other equity interests or
voting securities of the Company, (ii) securities convertible or exchangeable
into units, membership interests or other equity interests or voting securities,
(iii) options, warrants, purchase rights, subscription rights, preemptive
rights, conversion rights, exchange rights, calls, puts, rights of first refusal
or other contracts, agreements or obligations (contingent or otherwise) that
could require it to issue, sell or otherwise cause to become outstanding or to
acquire, repurchase, retire or redeem any equity securities or interests, or
(iv) stock appreciation, unit appreciation, equity appreciation, phantom
stock/unit, profit participation, unit or equity-based awards, or similar
rights. TADE has issued no outstanding bonds, debentures, notes or other
Indebtedness having the right to vote (or convertible into, or exchangeable for,
securities having the right to vote) on any matters on which a limited liability
company unitholder may vote.
5.04    No Conflict. The execution and delivery by TADE of this Agreement and
the performance and consummation by TADE of its obligations contemplated hereby
and thereby does not and will not, with or without the giving of notice or the
lapse of time, or both, (a) violate any provision of any Law to which TADE is
subject, (b) violate any provision of the certificate of organization, TADE
Operating Agreement or other organizational or governance documents of TADE, or
(c) violate or result in a breach of or constitute a default (or an event which
might, with the passage of time or the giving of notice, or both, constitute a
default) under, or require the consent of any third party under, or result in or
permit the termination or amendment of any provision of, or result in or permit
the acceleration of the maturity or cancellation of performance of any
obligation under, or result in the creation or imposition of any Encumbrance of
any nature whatsoever upon any of the assets of TADE.
5.05    Consents. Except (a) as required under the HSR Act and (b) for the
filing of Certificates of Merger in connection with the Mergers, no material
permit of, or declaration to or filing with, any Governmental Authority or
regulatory authority is required in connection with any of the execution,
delivery or performance of this Agreement by TADE or the consummation by TADE of
any other transaction contemplated hereby.
5.06    Absence of Certain Changes or Events. Since December 31, 2018, TADE has
operated in the Ordinary Course of Business and there has not been a Material
Adverse Effect.
5.07    Title, Condition and Sufficiency of Assets.
(a)    TADE has good and valid title to, or a valid leasehold interest in, all
of the assets used in the operation of its business other than properties and
assets sold, consumed or otherwise disposed of in the Ordinary Course of
Business, free and clear of all Encumbrances as of the date hereof or as of the
Closing Date, except for mechanics’, carriers’, workers’, repairers’ and other
similar liens arising or incurred in the Ordinary Course of Business and
securing sums that are not yet due and payable or the validity or amount of
which is being contested in good faith by appropriate proceedings.


    10

--------------------------------------------------------------------------------




(b)    TADE’s assets are in good condition and repair (except for ordinary wear
and tear and routine maintenance in the Ordinary Course of Business), are
adequate for the purposes for which they are presently used.
5.08    Litigation. There are no Claims (and, during the three year period
preceding the date of this Agreement, there have not been any Claims) pending
or, to the ANDE’s knowledge, threatened against the TADE including, in each
case, any Claims with respect to the transactions contemplated hereby or in
which it is sought to restrain or prohibit or to obtain damages or other relief
in connection with the transactions contemplated hereby), at law or in equity,
or before or by any Governmental Authority or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, in each case which if determined adversely
to TADE would reasonably be expected to be material to TADE.
5.09    Compliance with Laws; Permits. Except as set forth in Schedule 5.09,
TADE has been and is in compliance in all material respects with all applicable
Laws. No notice, citation or order has been issued, no complaint has been filed
and served, no penalty has been assessed and notice thereof given, and no
investigation or review is pending or threatened with respect to TADE, by any
Governmental Authority with respect to any alleged (a) violation in any material
respect by TADE of any Law, or (b) failure by TADE to have any permit required
in connection with the conduct of its business.
5.10    Environmental Matters.
(a)    Except as set forth in Schedule 5.10(a), the operations of TADE with
respect to its business and its assets are in compliance in all material
respects with all applicable Environmental Laws. TADE holds and has been and is
in compliance in all material respects with all permits required under
applicable Environmental Laws for the operation of TADE, the conduct of its
business as previously and currently conducted (“Environmental Permits”), and
all such Environmental Permits are in full force and effect and to ANDE’s
knowledge, there are no facts and circumstances that (with notice, the passage
of time or both) could reasonably be expected to cause any Governmental
Authority to revoke, suspend or detrimentally alter or amend any such
Environmental Permit.
(b)    TADE has not received any notice, citation, order or complaint, no
penalty has been assessed or is pending or threatened by any third party
(including any Governmental Authority) with respect to TADE or its business
relating to or arising from, (i) the use, possession, generation, treatment,
manufacture, processing, management, handling, storage, transport, discharge,
disposal, release or threatened release of, and/or exposure to, Hazardous
Substances, (ii) any non-compliance with applicable Environmental Laws or
Environmental Permits or (iii) failure to hold any Environmental Permits. TADE
has not received any request for information, notice of claims, demand or other
notification that TADE has or may have any liability under applicable
Environmental Laws which, in any case, either remains pending or unresolved, or
is the source of ongoing obligations or requirements as of the Closing Date.
(c)    No Hazardous Substances have been released, spilled, leaked, discharged,
disposed of, pumped, poured, emitted, emptied, injected, leached, dumped or
allowed to escape in contravention of applicable Environmental Laws with respect
to TADE’s business.




    11

--------------------------------------------------------------------------------




5.11    Taxes.
(a)    All material Tax Returns that are required to be filed by or with respect
to TADE or its assets on or prior to the Closing Date (taking into account any
valid extension of time within which to file) have been or will be timely filed
on or prior to the Closing Date and all such Tax Returns are or will be true,
correct and complete in all material respects.


(b)    All material Taxes due and payable by or with respect to TADE or its
assets (whether or not shown on any Tax Return) have been fully paid and all
deficiencies asserted or assessments made with respect to such Tax Returns have
been paid in full or properly accrued. All withholding Taxes imposed on TADE
have been paid. There are no Liens on any of TADE’s assets that arose in
connection with any failure (or alleged failure) to pay any Tax.


(c)    No Tax Proceeding of or with respect to TADE or its assets is currently
pending or has been proposed in writing or has been threatened that constitutes
a Material Adverse Effect.


(d)    No waivers or extensions of statutes of limitations have been given or
requested in writing with respect to any amount of Taxes of or with respect to
TADE or its assets or any Tax Returns of or with respect to TADE or its assets.


(e)    Since the date of its formation, for U.S. federal income Tax purposes,
TADE has been classified as an entity that is disregarded as being separate from
its owner.


(f)    TADE is not a party to a Tax allocation or sharing agreement or similar
arrangement.


ARTICLE V    
TERMINATION AND OTHER COVENANTS
6.01    Termination. This Agreement may be terminated at any time prior to the
Closing only as follows:
(a)    by the mutual written consent of ANDE and Marathon;
(b)    by Marathon, if there has been a material violation or breach by ANDE or
any Merging Entity of any covenant, representation or warranty contained in this
Agreement that (i) has not been waived by Marathon and (ii) is not capable of
being cured or, if capable of being cured, has not been cured by ANDE or the
Merging Entity prior to the earlier of (A) 30 days after receipt by ANDE of
written notice thereof from Marathon and (B) the Termination Date; provided that
Marathon may not terminate this Agreement pursuant to this Section 6.01(b) if
Marathon is then in breach of this Agreement so as to cause any of the
conditions set forth in Section 2.01 not to be satisfied;
(c)    by ANDE, if there has been a material violation or breach by Marathon of
any covenant, representation or warranty contained in this Agreement that (i)
has not been waived by the ANDE, and (ii) is not capable of being cured or, if
capable of being cured, and has not been cured by Marathon prior to the earlier
of (A) 30 days after receipt by Marathon of written notice thereof from ANDE and
(B) the Termination Date; provided that ANDE may not terminate this Agreement
pursuant to this Section 6.01(c)


    12

--------------------------------------------------------------------------------




if the ANDE or a Merging Entity is then in breach of this Agreement so as to
cause any of the conditions set forth in Section 2.01 not to be satisfied;
(d)    by either ANDE or Marathon, if the transactions contemplated hereby have
not been consummated on or before the date that is 180 days following the date
hereof (the "Termination Date"); provided that the party seeking termination
shall not be entitled to terminate this Agreement pursuant to this
Section 6.01(d) if such party’s breach of its obligations under this Agreement
has been the proximate cause of the failure of the Closing to occur prior to
such Termination Date;
The party desiring to terminate this Agreement pursuant to clauses (b), (c) or
(d) of this Section 6.01 shall give written notice of such termination to the
other parties hereto.
6.02    Effect of Termination. In the event this Agreement is terminated by
either ANDE or Marathon as provided above, (a) the provisions of this Agreement
shall immediately become void and of no further force and effect (other than
this Section 6.02 and Article IX hereof which shall survive the termination of
this Agreement), provided, however, that the Confidentiality Agreement will
survive the termination of this Agreement in accordance with its terms
6.03    Survival of Representations, Warranties, Covenants, Agreements and Other
Provisions. Except as set forth in Article VII, none of the representations and
warranties contained in this Agreement or in any schedule, instrument or other
document delivered pursuant to this Agreement shall survive the Closing, other
than any covenant or agreement which, by its terms, contemplates performance
after the Closing.
6.04    Tax Matters.
(a)    Straddle Periods. In the case of any Straddle Period, the amount of any
Taxes based on or measured by income, sales, payroll or receipts of any Merging
Entity for the Pre-Closing Tax Period shall be determined based on an interim
closing of the books as of the close of business on the Closing Date, and the
amount of other Taxes of the Merging Entity for a Straddle Period which relate
to the Pre-Closing Tax Period shall be deemed to be the amount of such Tax for
the entire taxable period multiplied by a fraction the numerator of which is the
number of days in the taxable period ending on the Closing Date and the
denominator of which is the number of days in the Straddle Period.
(b)    Responsibility for Filing Tax Returns. ANDE, as tax matters partner for
each of the Merging Entities shall prepare and cause to be filed all Merging
Entity Tax Returns which are due prior to or on the Closing Date (the
"Pre-Closing Returns"). At least fifteen days prior to the date on which each
such Pre-Closing Return is filed, ANDE shall submit such Pre-Closing Return to
Marathon for its review, comment and consent, and ANDE shall consider in good
faith any reasonable and timely comments provided by Marathon. ANDE, as tax
matters partner for the Surviving Company shall prepare or cause to be prepared
and file or cause to be filed all Tax Returns for the Surviving Company for all
taxable periods ending prior to or including the Closing Date, the due date of
which (including extensions) is after the Closing Date but only if not filed on
or prior to the Closing. All such Tax Returns shall be prepared and filed
consistent with the past practice of the Merging Entities, except as otherwise
required by applicable law. At least fifteen days prior to the date on which
each such Tax Return is filed, ANDE shall submit such Tax Return to Marathon


    13

--------------------------------------------------------------------------------




for Marathon’s review and comment, and ANDE shall consider in good faith any
reasonable and timely comments provided by Marathon.
(c)    Transfer Taxes. The Surviving Company will each be responsible for all
transfer, documentary, sales, use, stamp, registration and other such Taxes, and
all conveyance fees, recording charges and other fees and charges (including any
penalties and interest) incurred in connection with consummation of the
transactions contemplated by this Agreement (collectively, "Transfer Taxes").
6.05    Further Assurances. From time to time, as and when requested by any
party hereto and at such party's expense, any other party shall execute and
deliver, or cause to be executed and delivered, all such documents and
instruments and shall take, or cause to be taken, all such further or other
actions as such requesting party may reasonably deem necessary or desirable to
evidence and effectuate the transactions contemplated by this Agreement.
6.06    Regulatory Filings; Consents.
(a)    Each Party hereto shall, as promptly as possible, use its reasonable
efforts to obtain, or cause to be obtained, all consents, authorizations,
orders, and approvals, from all Governmental Authorities that may be or become
necessary for the execution and delivery of this Agreement and the performance
of all obligations pursuant to this Agreement including, but not limited to, the
effective transfer to Surviving Company of all permits set forth on Schedule
6.06(a). The Parties shall not willfully take any action that will have the
effect of delaying, impairing or impeding the receipt of any required consents,
authorizations, orders, and approvals.
(b)    If not completed prior to the date hereof by their mutual agreement, then
in furtherance and not in limitation of the foregoing, ANDE and Marathon shall
each make (i) as promptly as reasonably practicable (and in any event within ten
10 Business Days after the date of this Agreement) an appropriate filing of a
Notification and Report Form pursuant to the HSR Act with respect to the
transactions contemplated hereby and (ii) as soon as reasonably practicable
after the date hereof, prepare and file all other filings required to be filed
with any Governmental Authority, including pursuant to any other antitrust Laws
as set forth on Schedule 6.06(a). ANDE and Marathon shall each use its
reasonable best efforts to supply as promptly as reasonably practicable any
additional information and documentary material that may be reasonably requested
pursuant to the foregoing, and use its reasonable best efforts to take all other
actions necessary to cause the expiration or termination of the applicable
waiting periods, or to obtain the necessary approvals, regarding the foregoing
as soon as reasonably practicable. If a single filing is sufficient under the
HSR Act, then ANDE and Marathon shall pay the filing fee thereof in proportion
to their ownership in the Surviving Company. If ANDE and Marathon are required
to each submit a filing under the HSR Act, then each shall pay their own filing
fees. In either case, each will pay the fees and expenses of their own antitrust
counsel.


    14

--------------------------------------------------------------------------------






Article VII    
SURVIVAL AND INDEMNIFICATION


7.01    Survival. The representations and warranties set forth in Article V of
this Agreement shall survive the Closing and the consummation of the Mergers and
continue in effect for the period set forth in Section 7.03.
1.02    Indemnification by ANDE. ANDE shall indemnify Marathon and its
respective equity holders, directors, managers, officers, employees, agents and
other representatives (the “Marathon Indemnified Parties”) and save and hold
each of them harmless against and pay on behalf of or reimburse the Marathon
Indemnified Parties when incurred for any losses that any such Marathon
Indemnified Party may suffer, sustain or become subject to, as a result of any
inaccuracy in or breach of any representation or warranty made by ANDE in
Article V of this Agreement.
1.03    Survival of Indemnification. ANDE shall not have any liability under
this Article VII unless on or before the eighteen (18) month anniversary of the
Closing, Marathon notifies ANDE in writing of a claim specifying the factual
basis of such claim in reasonable detail to the extent then known by Marathon.
1.04    Materiality. Solely for the purpose of determining whether any breach or
inaccuracy of a representation or warranty made by ANDE in Article V of this
Agreement has occurred or the amount of losses resulting from or arising out of
any breach or inaccuracy of any representation or warranty of ANDE in connection
with the assertion of an indemnification claim under this Article VII, such
determination shall be made without regard to any qualifier as to “material,”
“materiality” or “Material Adverse Effect” as expressly contained in such
representations and warranties.
Article I    
DEFINITIONS


8.01 Definitions. For purposes hereof, the following terms when used herein
shall have the respective meanings set forth below:


“Adjusted CIP” shall mean, as of the date of determination, the Merging
Entities’ aggregate capital projects in process determined in accordance with
GAAP applied on a basis consistent with its application to the preparation of
the Merging Entities’ respective internally prepared balance sheets as of such
date as set forth on Exhibit F attached hereto.
“Adjusted Working Capital” shall mean, as of the date of determination, the
Merging Entities’ aggregate working capital determined in accordance with GAAP
applied on a basis consistent with its application to the preparation of the
Merging Entities’ respective internally prepared balance sheets as of such date,
regardless of whether in conformance with GAAP, as provided for in Exhibit G
attached hereto.
"Agreement" has the meaning set forth in the Preamble.


    15

--------------------------------------------------------------------------------




"Business Day" means any day that is not a Saturday, a Sunday or other day on
which the Federal Reserve Bank of New York is closed.
"Claim" means any civil, criminal or administrative action, claim, suit,
petition, proceeding (including arbitration proceeding), charge, complaint,
subpoena, civil investigative demand, investigation, demand, demand letter,
warning letter, audit, inquiry, notice of noncompliance or violation, or
proceeding by or before any Governmental Authority or other Person.
"Closing" has the meaning set forth in Section 1.03.
"Closing Date" has the meaning set forth in Section 1.03.
"Code" means the Internal Revenue Code of 1986, as amended from time to time.
“Encumbrances” means all liens, charges, mortgages, pledges, security interests
or other encumbrances of any kind.
“Environmental Laws” means all foreign, federal, state and local laws, rules,
regulations, ordinances, codes, common law, judgments, orders, consent
agreements, legally-binding requirements relating to (i) the protection of the
environment (including air, surface and subsurface water, drinking water
supplies, surface and subsurface land, the interior of any building or building
component, soil and natural resources) or human health (including without
limitation occupational health and safety) or (ii) Hazardous Substances.
“Environmental Permits” has the meaning set fort in Section 5.09(a).
"GAAP" means United States generally accepted accounting principles, as in
effect from time to time, consistently applied.
"Government Official" means any officer or employee of a Governmental Authority
or any department, agency or instrumentality thereof.
"Governmental Authority" means any federal, state, local, foreign or other
governmental or administrative body, instrumentality, department or agency or
any court, tribunal, administrative hearing body, arbitration panel, commission,
or other similar dispute-resolving panel or body.
“Hazardous Substances” means any and all hazardous or toxic substances,
materials, and wastes, solid wastes, industrial wastes, pollutants,
contaminants, polychlorinated biphenyls, asbestos, volatile and semi-volatile
organic compounds, oil, petroleum products and fractions thereof, radioactive
materials and wastes, and any and all other chemicals, substances, materials and
wastes regulated under applicable Environmental Law.
"HSR Act" means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
"Income Taxes" means any Tax which is based upon, measured by, or calculated
with respect to net income or profits.
"Law" means any law, statute, constitution, ordinance, rule, regulation,
judgment, injunction, Order, treaty, regulation, decree or other restriction of
any Governmental Authority, including common law.


    16

--------------------------------------------------------------------------------




"Liens" means liens, mortgages, pledges, hypothecations, community property
interests, security agreements, easements, restrictions on transfer (other than
restrictions imposed on the transfer of any security by applicable securities
laws, security interests, charges or encumbrances of any kind or nature.
“Material Adverse Effect” means any circumstance or event which, individually or
in the aggregate with any other circumstance or event, is or could be reasonably
expected to be material and adverse to the business, properties, operations,
condition (financial or otherwise), or results of operations taken as a whole;
provided, however, that “Material Adverse Effect” shall not include any event,
occurrence, fact, condition or change resulting from: (i) general economic,
regulatory or political conditions; (ii) conditions generally affecting the
industries in which the business operates; (iii) any changes in financial,
banking or securities markets in general, (iv) acts of war or terrorism, (v) any
changes in applicable Laws or accounting rules; (vi) any natural or man-made
disaster or acts of God, or (vii) any action required to be taken by this
Agreement. For purposes of this definition of Material Adverse Effect, the
effect of any matter as to any past period shall be determined based on its
actual effect, and its effect as to any future period shall be determined based
on the effect that such matter is reasonably likely to have.
“Ordinary Course of Business” means, with respect to TADE, the ordinary course
of business consistent with TADE’s past custom and practice (including with
respect to quantity and frequency).


“Party” or “Parties” has the meaning set forth in the recitals.


"Straddle Period" means a tax period that includes, but does not end on, the
Closing Date.
"Tax" or "Taxes" means all taxes, including any federal, state, local or foreign
income, gross receipts, franchise, alternative minimum, add-on minimum, sales,
use, transfer, real property gains, registration, value added, excise, natural
resources, severance, stamp, occupation, premium, windfall profit,
environmental, customs, duties, real property, special assessment, personal
property, capital stock, social security, unemployment, disability, payroll,
license, escheat, employee, withholding tax or other tax of any kind whatsoever,
and any similar assessments by a Governmental Authority, whether disputed or
not, including any interest, penalties or additions to tax or additional amounts
in respect of the foregoing, and including any obligations to indemnify or
otherwise assume or succeed to the tax liability of any other Person.
"Tax Returns" means any return, report, information return or other document
(including schedules or any related or supporting information) filed or required
to be filed with any governmental entity or other authority in connection with
the determination, assessment or collection of any Tax or the administration of
any laws, regulations or administrative requirements relating to any Tax,
including any amendment thereof.
"Termination Date" has the meaning set forth in Section 6.01(d).
"Transfer Taxes" has the meaning set forth in Section 6.04(c).
8.02    Other Definitional Provisions.
(a)    Accounting Terms. Accounting terms which are not otherwise defined in
this Agreement have the meanings given to them under GAAP. To the extent that
the definition of an accounting term defined in this Agreement is inconsistent
with the meaning of such term under GAAP, the definition set forth in this
Agreement will control.


    17

--------------------------------------------------------------------------------




(b)    Successor Laws. Any reference to any particular Code section or any other
law or regulation will be interpreted to include any revision of or successor to
that section regardless of how it is numbered or classified, provided that any
reference to a Code section or other law or regulation as set forth in the
representations and warranties contained in this Agreement shall be deemed in
any case to reference the substantive provisions of such Code section, law or
regulation as in effect on the date hereof.
Article IX    

MISCELLANEOUS
9.01    Press Releases and Communications. Any press release announcing this
Agreement, any ancillary agreements and the transactions contemplated herein
shall be in substantially the form mutually agreed upon by ANDE and Marathon
(which approval shall not be unreasonably withheld, delayed or conditioned),
unless required by Law or stock exchange rules; provided that no party shall be
required to obtain approval or provide materials for review to the extent that
the applicable press release, announcement, public filing or communication
consists of information that has previously been made public without breach of
the obligations under this Section 9.01. In the event that any such additional
press release, public announcement or public filing is required by or advisable
under applicable Law or stock exchange rules, the party obligated to make such
press release, public announcement or public filing shall use commercially
reasonably efforts to provide the other party with reasonable advance notice of
such requirement and the content of the proposed press release, announcement or
filing and a reasonable opportunity to review and comment on such release,
announcement or filing and consider in good faith any comments with respect
thereto.
9.02    Expenses. Except as otherwise expressly provided herein with respect to
HSR and other antitrust filing fees, each of the parties shall shall pay all of
their own respective fees, costs and expenses (including fees, costs and
expenses of legal counsel, investment bankers, brokers and other representatives
and consultants) incurred in connection with the negotiation of this Agreement,
the performance of its obligations hereunder and the consummation of the
transactions contemplated hereby.
9.03    Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when personally delivered,
(b) when transmitted via electronic mail to the e-mail address set out below if
the sender on the same day sends a confirming copy of such notice by a
recognized overnight delivery service (charges prepaid), (c) the day following
the day (except if not a business day then the next business day) on which the
same has been delivered prepaid to a reputable national overnight air courier
service or (d) the third Business Day following the day on which the same is
sent by certified or registered mail, postage prepaid. Notices, demands and
communications, in each case to the respective parties, shall be sent to the
applicable address set forth below, unless another address has been previously
specified in writing:
Notices to ANDE, any Merging Entity and the Surviving Company)
The Andersons, Inc.
1947 Briarfield Boulevard


    18

--------------------------------------------------------------------------------




Maumee, Ohio 43537
Attention: James Pirolli, President, Ethanol Group
Email: jim_pirolli@andersonsinc.com


with a copy to:
Naran Burchinow, General Counsel
Email: naran_burchinow@andersonsinc.com


Notices to Marathon:

Marathon Petroleum Corporation
539 S. Main Street
Findlay, OH 45840
Attention: Vice President Business Development
Email: drheppner@marathonpetroleum.com
with a copy, which shall not constitute notice, to:
Marathon Petroleum Corporation
539 S. Main Street
Findlay, OH 45840
Attention: General Counsel
Email: sgagle@marathonpetroleum.com


9.04    Assignment. This Agreement and all of the provisions hereof may not be
assigned by any of the parties without the prior written consent of the other
parties. Any assignment referred to herein shall not relieve any party of its
obligations hereunder, and following any such assignment this Agreement will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.
9.05    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable Law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable Law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
9.06    Amendment and Waiver. This Agreement may be amended by the parties, and
any provision of this Agreement may be waived by any party, only in writing
executed and delivered by the party against whom such amendment or waiver is to
be applied. No waiver of any provision hereunder or any breach or default
thereof shall extend to or affect in any way any other provision or prior or
subsequent breach or default.
9.07    Complete Agreement. This Agreement and the documents referred to herein
(including the Confidentiality Agreement) contain the complete agreement between
the parties hereto and supersede any prior understandings, agreements or
representations by or between the parties, written or oral, which may have
related to the subject matter hereof in any way.


    19

--------------------------------------------------------------------------------




9.08    Waiver of Trial by Jury. THE PARTIES HERETO WAIVE ANY RIGHT, TO THE
FULLEST EXTENT PERMITTED BY LAW, TO A TRIAL BY JURY IN ANY ACTION, CLAIM OR
PROCEEDING (I) ARISING UNDER THIS AGREEMENT OR (II) ARISING OUT OF THE
TRANSACTIONS CONTEMPLATED HEREBY, REGARDLESS OF WHICH PARTY INITIATES SUCH
ACTION OR PROCEEDING.
9.09    Delivery. This Agreement and any signed agreement entered into in
connection herewith or contemplated hereby, and any amendments hereto or
thereto, to the extent signed and delivered by means of a facsimile machine or
electronic mail, shall be treated in all manner and respects as an original
contract and shall be considered to have the same binding legal effects as if it
were the original signed version thereof delivered in person. At the request of
any party hereto or to any such contract, each other party hereto or thereto
shall re-execute original forms thereof and deliver them to all other parties.
No party hereto or to any such contract shall raise the use of a facsimile
machine or electronic mail to deliver a signature or the fact that any signature
or contract was transmitted or communicated through the use of facsimile machine
or in electronic or digital form as a defense to the formation of a contract and
each such party forever waives any such defense.
9.10    Counterparts. This Agreement may be executed in multiple counterparts,
any one of which need not contain the signature of more than one party, but all
such counterparts taken together shall constitute one and the same instrument.
9.11    Governing Law. All Claims, issues and questions concerning the
construction, validity, interpretation and enforceability of this Agreement and
the exhibits and schedules hereto (whether in contract or tort) that may be
based upon, arise out of or relate to this Agreement or the negotiation,
execution or performance of this Agreement (including any Claim or cause of
action based upon, arising out of or related to any representation or warranty
made in or in connection with this Agreement) or the transactions contemplated
hereby, shall be governed by, and construed in accordance with, the laws of the
State of Delaware applicable to agreements executed and performed entirely
within such State, without giving effect to any choice of law or conflict of law
rules or provisions (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Delaware.
9.12    Consent to Jurisdiction. THE PARTIES AGREE THAT JURISDICTION AND VENUE
IN ANY SUIT, ACTION, OR PROCEEDING BROUGHT BY ANY PARTY IN CONNECTION WITH THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY, OR THE PERFORMANCE OF THE
OBLIGATIONS IMPOSED HEREUNDER SHALL PROPERLY AND EXCLUSIVELY LIE IN ANY FEDERAL
OR STATE COURT LOCATED IN LUCAS COUNTY, OHIO. EACH PARTY ALSO AGREES NOT TO
BRING ANY SUIT, ACTION, OR PROCEEDING IN CONNECTION WITH THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREBY, OR THE PERFORMANCE OF THE OBLIGATIONS IMPOSED
HEREUNDER IN ANY OTHER COURT. BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
PARTY IRREVOCABLY SUBMITS TO THE JURISDICTION OF SUCH COURTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY WITH RESPECT TO ANY SUCH SUIT, ACTION, OR PROCEEDING.
THE PARTIES IRREVOCABLY AGREE THAT VENUE WOULD BE PROPER IN SUCH COURT, AND
HEREBY WAIVE ANY OBJECTION THAT ANY SUCH COURT IS AN IMPROPER OR INCONVENIENT
FORUM FOR THE RESOLUTION OF SUCH SUIT, ACTION, OR PROCEEDING. THE PARTIES
FURTHER AGREE THAT THE MAILING


    20

--------------------------------------------------------------------------------




BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, OF ANY PROCESS
REQUIRED BY ANY SUCH COURT SHALL CONSTITUTE VALID AND LAWFUL SERVICE OF PROCESS
AGAINST THEM, WITHOUT NECESSITY FOR SERVICE BY ANY OTHER MEANS PROVIDED BY
STATUTE OR RULE OF COURT.
* * * *




    21

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement and Plan of
Merger as of the day and year first above written.


 
MARATHON RENEWABLE FUELS CORP.
 




By:   
 
Name: David L. Whikehart
Its: President
 
 
 
 
 
THE ANDERSONS, INC.
 




By:   
 
Name:    
Its:   








THE ANDERSONS ETHANOL LLC


By:____________________________________
Name:_________________________________
Its:____________________________________




 
THE ANDERSONS MARATHON HOLDINGS LLC
 




By:   
 
Name:    
Its:   
 
 





    22

--------------------------------------------------------------------------------




















THE ANDERSONS ALBION ETHANOL LLC




By:   
Name:    
Its:   


 
 
 
THE ANDERSONS CLYMERS ETHANOL LLC




By:   
Name:    
Its:   






THE ANDERSONS MARATHON ETHANOL LLC


By:___________________________________
Name:_________________________________
Its:_____________________________________
 






THE ANDERSONS DENISON ETHANOL LLC




By:____________________________________
Name:__________________________________
Its:_____________________________________

                                                


    
    






    23

--------------------------------------------------------------------------------





[Exhibits to the Merger Agreement have been omitted]


    24